



Employee Stock Option Agreement
This Employee Stock Option Agreement (the “Agreement”), by and between Univar
Inc., a Delaware corporation (the “Company”), and the Employee whose name is set
forth on Exhibit A hereto, is being entered into pursuant to the Univar Inc.
2015 Omnibus Equity Incentive Plan (the “Plan”) and is dated as of the date it
is accepted and agreed to by the Employee in accordance with Section 7(o).
Capitalized terms that are used but not defined herein shall have the respective
meanings given to them in the Plan.
The Company and the Employee hereby agree as follows:
Section 1.Grant of Options





--------------------------------------------------------------------------------






(a)    Confirmation of Grant. The Company hereby evidences and confirms,
effective as of the date set forth on Exhibit A hereto (the “Grant Date”), its
grant to the Employee of the number of options to purchase Shares as set forth
on Exhibit A hereto (the “Options”). The Options are not intended to be
incentive stock options under the Code. This Agreement is entered into pursuant
to, and the terms of the Options are subject to, the terms of the Plan. If there
is any inconsistency between this Agreement and the terms of the Plan, the terms
of the Plan shall govern.

(b)    Option Price. The Option Price for each Share covered by the Options is
the price set forth on Exhibit A hereto.

Section 2.    Vesting and Exercisability
(a)    Vesting. Except as otherwise provided in Section 5 or Section 2(b) of
this Agreement, the Options shall become vested, if at all, in the
percentage(s), and on the vesting date(s) set forth on Exhibit A hereto (each, a
“Vesting Date”); provided that if the Employee’s employment with the Company is
terminated by reason of the Employee’s death or Disability (either, a “Special
Termination”), any Options held by the Employee shall vest, as of the effective
date of such Special Termination, on a pro rata basis, in an amount equal to the
product of (x) the number of unvested Options then held by the Employee that
would have vested if the Employee’s employment or service with the Company or
Subsidiary had continued until the next following anniversary of the Grant Date
multiplied by (y) a fraction, the numerator of which is the number of days that
have elapsed from the later of the Grant Date or the most recent anniversary of
the Grant Date and the denominator of which is 365.
(b)    Discretionary Acceleration. The Administrator, in its sole discretion,
may accelerate the vesting or exercisability of all or a portion of the Options,
at any time and from time to time.
(c)    Exercise. Once vested in accordance with the provisions of this
Agreement, the Options may be exercised at any time and from time to time prior
to the date such Options terminate pursuant to Section 3. Options may only be
exercised with respect to whole shares of Company Common Stock and must be
exercised in accordance with Section 4.





--------------------------------------------------------------------------------





(d)    No Other Accelerated Vesting. The vesting and exercisability provisions
set forth in this Section 2 or in Section 5, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to the
Options and shall supersede any other provisions relating to vesting and
exercisability, unless such other such provision expressly refers to the Plan by
name and this Agreement by name and date.

Section 3.    Termination of Options

(a)    Normal Termination Date. Unless earlier terminated pursuant to Section
3(b) or Section 5, the Options shall terminate on the tenth anniversary of the
Grant Date (the “Normal Termination Date”), if not exercised prior to such date.

(b)    Early Termination. If the Employee’s employment with the Company
terminates for any reason, any Options held by the Employee that have not vested
before the effective date of such termination of employment (determined without
regard to any statutory or deemed or express contractual notice period) or that
do not become vested on such date in accordance with Section 2 shall terminate
immediately upon such termination of employment and, if the Employee’s
employment is terminated for Cause, all Options (whether or not then vested or
exercisable) shall automatically terminate immediately upon such termination.
All vested Options held by the Employee following the effective date of a
termination of employment shall remain exercisable until the first to occur of
(i) in the case of retirement at normal retirement age, two (2) years after the
effective date of the Employee’s retirement, (ii) in the case of a termination
by the Company without Cause or a termination by the Employee for Good Reason,
one hundred and eighty (180) days after the effective date of such
termination, (iii) in the case of a Special Termination, twelve (12) months
after the effective date of such termination, and (iv) in the case of any other
termination of employment (other than a termination by the Company for Cause),
ninety (90) days after the effective date of the Employee’s termination, or (v)
the Normal Termination Date, or (vi) the cancellation of the Options pursuant to
Section 5, and if not exercised within such period the Options shall
automatically terminate upon the expiration of such period. If on the first date
of the periods set forth in Section 3(b)(i) through Section 3(b)(iv) the





--------------------------------------------------------------------------------





Options are not exercisable solely due to any of the restrictions set forth in
Section 4(b)(A), (B) or (C), the Options will not expire until the earlier of
the Normal Termination Date or the number of days in in which exercise of the
Options would otherwise have been permitted immediately following the first date
on which exercise of the Option ceases to be barred by any such restriction.

Section 4.    Manner of Exercise

(a)    General. Subject to such reasonable administrative regulations as the
Administrator may adopt from time to time, the exercise of vested Options by the
Employee shall be pursuant to procedures contained in the Plan and such other
procedures established by the Administrator from time to time and shall include
the Employee specifying in writing the proposed date on which the Employee
desires to exercise a vested Option (the “Exercise Date”), the number of whole
shares with respect to which the Options are being exercised (the “Exercise
Shares”) and the aggregate Option Price for such Exercise Shares (the “Exercise
Price”), or such other or different requirements as may be specified by the
Administrator. On or before any Exercise Date, at the Company’s request, the
Company and the Employee shall enter into a Subscription Agreement that
establishes the rights and obligations of the Company and the Employee relating
to the Exercise Shares, in the form then customarily used by the Company under
the Plan for such purpose. Unless otherwise determined by the Administrator, (i)
on or before the Exercise Date the Employee shall deliver to the Company full
payment for the Exercise Shares in United States dollars in cash, or cash
equivalents satisfactory to the Company, in an amount equal to the Exercise
Price plus any required withholding taxes or other similar taxes, charges or
fees, or, so long as there is a public market for the Shares at such time,
pursuant to a broker-assisted exercise program established by the Company, the
Employee may exercise vested Options by an exercise and sell procedure (cashless
exercise) in which the Exercise Price (together with any required withholding
taxes or other similar taxes, charges or fees) is deducted from the proceeds of
the exercise of an Option and paid promptly to the Company and (ii) the Company
shall register the issuance of the Exercise Shares on its records (or direct
such issuance to be registered by the Company’s transfer agent). The
Administrator may require the Employee to furnish or execute such other
documents as the Administrator shall reasonably deem necessary (i) to evidence
such exercise or (ii) to comply





--------------------------------------------------------------------------------





with or satisfy the requirements of the Securities Act, applicable state or
non-U.S. securities laws or any other law.
(b)    Restrictions on Exercise. Notwithstanding any other provision of this
Agreement, the Options may not be exercised in whole or in part, (A) unless all
requisite approvals and consents of any governmental authority of any kind shall
have been secured, (B) unless the purchase of the Exercise Shares shall be
exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the Exercise Shares shall have
been registered under such laws, (C) at any time that exercise of the Option
would violate the Company’s insider trading policy and unless, if applicable,
the Employee has obtained pre-trading clearance for the exercise and (D) unless
all applicable U.S. federal, state and local and non-U.S. tax withholding
requirements shall have been satisfied. The Company shall use its commercially
reasonable efforts to obtain any consents or approvals referred to in clause (A)
of the preceding sentence, but shall otherwise have no obligations to take any
steps to prevent or remove any impediment to exercise described in such
sentence.
Section 5.    Change in Control. In the event of a Change in Control, the
treatment of any outstanding Options shall be governed by Article XIV of the
Plan.
Section 6.    Restrictive Covenants. In consideration of the receipt of the
Options granted pursuant to this Agreement, the Employee agrees to be bound by
the covenants set forth in Exhibit B to this Agreement, which are incorporated
by reference and made part of this Agreement.
Section 7.    Certain Definitions. As used in this Agreement, capitalized terms
that are not defined herein have the respective meaning given in the Plan, and
the following additional terms shall have the following meanings:
“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.
“Company” means Univar Inc., provided that for purposes of determining the
status of Employee’s employment with the “Company,” such term shall include the
Company and/or any of the Subsidiaries that employ the Employee.





--------------------------------------------------------------------------------





“Employee” means the grantee of the Options, whose name is set forth on Exhibit
A hereto; provided that for purposes of Section 4 and Section 8, following such
person’s death “Employee” shall be deemed to include such person’s beneficiary
or estate and following such Person’s Disability, “Employee” shall be deemed to
include such person’s legal representative.
“Exercise Date” has the meaning given in Section 4(a).
“Exercise Price” has the meaning given in Section 4(a).
“Exercise Shares” has the meaning given in Section 4(a).
“Grant Date” has the meaning given in Section 1(a), which is the date on which
the Options are granted to the Employee.
“normal retirement age” has the meaning provided in the Company’s customary
policies, or, if not provided therein, age 65 or older.
“Normal Termination Date” has the meaning given in Section 3(a).
“Option” means the right granted to the Employee hereunder to purchase one share
of Company Common Stock for a purchase price equal to the Option Price subject
to the terms of this Agreement and the Plan.
“Option Price” means, with respect to each share of Company Common Stock covered
by an Option, the purchase price specified in Section 1(b) for which the
Employee may purchase such share of Company Common Stock upon exercise of an
Option.
“Plan” means the Univar Inc. 2015 Omnibus Equity Incentive Plan.
“Special Termination” has the meaning given in Section 2(a).

Section 8.    Miscellaneous.
(a)    Withholding. The Company or one of the Subsidiaries shall require the
Employee to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
with the grant, vesting, exercise or purchase of the Options.





--------------------------------------------------------------------------------





(b)    No Rights as Stockholder; No Voting Rights. The Employee shall have no
rights as a stockholder of the Company with respect to any shares covered by the
Options until the exercise of the Options and delivery of the shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the delivery of the shares. Any shares delivered in respect of the
Options shall be subject to any Subscription Agreement, which the Company may
require the Employee to accept and agree to as a condition of the issuance and
delivery of those shares.
(c)    No Right to Awards. The Employee acknowledges and agrees that the grant
of any Options (i) is being made on an exceptional basis and is not intended to
be renewed or repeated, (ii) is entirely voluntary on the part of the Company
and the Subsidiaries and (iii) should not be construed as creating any
obligation on the part of the Company or any of the Subsidiaries to offer any
Options or other Awards in the future.
(d)    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on the Employee any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.
(e)    Non-Transferability of Options. The Options may be exercised only by the
Employee, or, following the Employee’s death, by his designated beneficiary or
by his estate in the absence of a designated beneficiary. The Options are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise) other than by will or by the laws of
descent and distribution to the estate of the Employee upon the Employee’s death
or with the Company’s consent.
(f)        Forfeiture of Awards. The Options granted hereunder (and gains earned
or accrued in connection therewith) shall be subject to such generally
applicable policies as to forfeiture and recoupment (including, without
limitation, upon the occurrence of material financial or accounting errors,
financial or other misconduct or Competitive Activity) as may be adopted by the
Administrator or the Board from time to time and communicated to the Employee or
as required by applicable law, and are





--------------------------------------------------------------------------------





otherwise subject to forfeiture or disgorgement of profits as provided by the
Plan.
(g)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, the Employee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Employee pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Options via
Company website or other electronic delivery.
(h)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(i)        Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement. Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.





--------------------------------------------------------------------------------





(ii)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(j)        Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Employee without the prior written consent of
the other party.
(k)    Applicable Law. This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.

(l)        Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 8(l).
(m)    Limitations of Actions. No lawsuit relating to this Agreement may be
filed before a written claim is filed with the Administrator and is denied or
deemed denied as provided in the Plan and any lawsuit must be filed within one
year of such denial or deemed denial or be forever barred.
(n)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

(o)    Acceptance of Options and Agreement. The Employee has indicated his or
her consent and acknowledgement of the terms of this Agreement pursuant to the
instructions provided to the Employee by or on behalf of the Company. The
Employee acknowledges receipt of the Plan,





--------------------------------------------------------------------------------





represents to the Company that he or she has read and understood this Agreement
and the Plan, and, as an express condition to the grant of the Options under
this Agreement, agrees to be bound by the terms of both this Agreement and the
Plan. The Employee and the Company each agrees and acknowledges that the use of
electronic media (including, without limitation, a clickthrough button or
checkbox on a website of the Company or a third-party administrator) to indicate
the Employee’s confirmation, consent, signature, agreement and delivery of this
Agreement and the Options is legally valid and has the same legal force and
effect as if the Employee and the Company signed and executed this Agreement in
paper form. The same use of electronic media may be used for any amendment or
waiver of this Agreement.





--------------------------------------------------------------------------------





Exhibit A to
Employee Stock Option Agreement


Employee:
 
 




Grant Date:
, 201
 




Options granted hereby:
 
 




Option Price:
 
 
 
 
 



Vesting Date
 


Percentage Vesting
on such Vesting Date
 
 
 
 
 






--------------------------------------------------------------------------------





Exhibit B to
Employee Restricted Stock Unit Agreement
Restrictive Covenants
Section 1 Confidential Information.
1.1    The Employee recognizes that the success of the Company and its current
or future Affiliates depends upon the protection of information or materials
that are designated as confidential and/or proprietary at the time of disclosure
or should, based on their nature or the circumstances surrounding such
disclosure, reasonably be deemed confidential including, without limitation,
information to which the Employee has access while employed by the Company
whether recorded in any medium or merely memorized (all such information being
“Confidential Information”). “Confidential Information” includes without
limitation, and whether or not such information is specifically designated as
confidential or proprietary: all business plans and marketing strategies;
information concerning existing and prospective markets, suppliers and
customers; financial information; information concerning the development of new
products and services; and technical and non-technical data related to software
programs, design, specifications, compilations, Inventions (as defined in
Section 3.1), improvements, patent applications, studies, research, methods,
devices, prototypes, processes, procedures and techniques. Confidential
Information expressly includes information provided to the Company or its
Affiliates by third parties under circumstances that require them to maintain
the confidentiality of such information. Notwithstanding the foregoing, the
Employee shall have no confidentiality obligation with respect to disclosure of
any Confidential Information that (a) was, or at any time becomes, available in
the public domain other than through a violation of this Agreement or (b) the
Employee can demonstrate by written evidence was furnished to the Employee by a
third party in lawful possession thereof and who was not under an obligation of
confidentiality to the Company or any of its Affiliates.
1.2    The Employee agrees that during the Employee’s employment and after
termination of employment irrespective of cause, the Employee will use
Confidential Information only for the benefit of the Company and its Affiliates.
Notwithstanding the foregoing, the Employee may disclose Confidential
Information as (a) authorized by applicable law (including, but not limited to,
any disclosure of information that satisfies the procedures in SEC Regulation §
240.21F-17) or (b) as required pursuant to an order or requirement of a court,
administrative agency or other government body.
1.3    The Employee hereby assigns to the Company any rights the Employee may
have or acquire in such Confidential Information and acknowledges that all





--------------------------------------------------------------------------------





Confidential Information shall be the sole property of the Company and/or its
Affiliates or their assigns.
1.4    There are no rights granted or any understandings, agreements or
representations between the parties hereto, express or implied, regarding
Confidential Information that are not specified herein.
1.5    The Employee’s obligations under this Section 1 are in addition to any
obligations that the Employee has under state or federal law.
1.6    The Employee agrees that in the course of the Employee’s employment with
the Company, the Employee will not violate in any way the rights that any
entity, including former employers, has with regard to trade secrets or
proprietary or confidential information.
1.7    The Employee’s obligations under this Section 1 are indefinite in term
and shall survive the termination of this Agreement.
Section 2 Return of Company Property.
2.1    The Employee acknowledges that all tangible items containing any
Confidential Information, including without limitation memoranda, photographs,
records, reports, manuals, drawings, blueprints, prototypes, notes, documents,
drawings, specifications, software, media and other materials, including any
copies thereof (including electronically recorded copies), are the exclusive
property of the Company or its applicable Affiliate, and the Employee shall
deliver to the Company all such material in the Employee’s possession or control
upon the Company’s request and in any event upon the termination of the
Employee’s employment with the Company. The Employee shall also return any keys,
equipment, identification or credit cards, or other property belonging to the
Company or its Affiliates upon termination of the Employee’s employment or
request.
Section 3 Inventions.
3.1    The Employee understands and agrees that all Inventions are the exclusive
property of the Company. As used in this Agreement, “Inventions” shall include
without limitation ideas, discoveries, developments, concepts, inventions,
original works of authorship, trademarks, mask works, trade secrets, ideas,
data, information, know-how, documentation, formulae, results, prototypes,
designs, methods, processes, products, formulas and techniques, improvements to
any of the foregoing, and all other matters ordinarily intended by the words
“intellectual property,” whether or not patentable, copyrightable, or otherwise
able to be registered, which are developed, created conceived





--------------------------------------------------------------------------------





of or reduced to practice by the Employee, alone or with others, during the
Employee’s employment with the Company or Affiliates, whether or not during
working hours or within three (3) months thereafter and related to the Company’s
then existing or proposed business. In recognition of the Company’s ownership of
all Inventions, the Employee shall make prompt and full disclosure to the
Company of, will hold in trust for the sole benefit of the Company, and (subject
to Section 3.2 below) herby assigns, and agrees to assign in the future,
exclusively to the Company all of the Employee’s right, title, and interest in
and to any and all such Inventions.
3.2    NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140: The Employee
understands that the Employee’s obligation to assign inventions shall not apply
to any inventions for which no equipment, supplies, facilities, or trade secret
information of the Company was used and that was developed entirely on the
Employee’s own time, unless (a) the invention relates (i) directly to the
business of the Company, or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the Employee for the Company.
3.3    To the extent any works of authorship created by the Employee made within
the scope of employment may be considered “works made for hire” under United
States copyright laws, they are hereby agreed to be works made for hire. To the
extent any such works do not qualify as a “work made for hire” under applicable
law, and to the extent they include material subject to copyright, the Employee
hereby irrevocably and exclusively assigns and conveys all rights, title and
interests in such works to the Company subject to no liens, claims or reserved
rights. The Employee hereby waives any and all “moral rights” that may be
applicable to any of the foregoing, for any and all uses, alterations, and
exploitation hereof by the Company, or its Affiliates, or their successors,
assignees or licensees. To the extent that any such “moral rights” may not be
waived in accordance with law, the Employee agrees not to bring any claims,
actions or litigation against the Company or its Affiliates, or their
successors, assignees or licensees, based on or to enforce such rights. Without
limiting the preceding, the Employee agrees that the Company may in its
discretion edit, modify, recast, use, and promote any such works of authorship,
and derivatives thereof, with or without the use of the Employee’s name or
image, without compensation to the Employee other than that expressly set forth
herein.
3.4    The Employee hereby waives and quitclaims to the Company any and all
claims of any nature whatsoever that the Employee now or hereafter may have for
infringement of any patent or patents from any patent applications for any
Inventions. The Employee agrees to cooperate fully with the Company and take all
other such acts requested by the Company (including signing applications for
patents, assignments, and other papers, and such things as the Company may
require) to enable the Company to





--------------------------------------------------------------------------------





establish and protect its ownership in any Inventions and to carry out the
intent and purpose of this Agreement, during the Employee’s employment or
thereafter. If the Employee fails to execute such documents by reason of death,
mental or physical incapacity or any other reason, the Employee hereby
irrevocably appoints the Company and its officers and agents as the Employee’s
agent and attorney-in-fact to execute such documents on the Employee’s behalf.
3.5    The Employee agrees that there are no Inventions made by the Employee
prior to the Employee’s employment with the Company and belonging to the
Employee that the Employee wishes to have excluded from this Section 3 (the
“Excluded Inventions”). If during the Employee’s employment with the Company,
the Employee uses in the specifications or development of, or otherwise
incorporates into a product, process, service, technology, or machine of the
Company or its Affiliates, or otherwise uses any invention, proprietary
know-how, or other intellectual property in existence before the commencement
date of Employee’s employment with the Company or any Affiliate owned by the
Employee or in which the Employee has any interest (“Existing Know-How”), the
Company or its Affiliates, as the case may be, is hereby granted and shall have
a non-exclusive, royalty-free, fully paid up, perpetual, irrevocable, worldwide
right and license under the Existing Know-How (including any patent or other
intellectual property rights therein) to make, have made, use, sell, reproduce,
distribute, make derivative works from, publicly perform and display, and
import, and to sublicense any and all of the foregoing rights to that Existing
Know-How (including the right to grant further sublicenses) without restriction
as to the extent of the Employee’s ownership or interest, for so long as such
Existing Know-How is in existence and is licensable by the Employee.
Section 4 Nonsolicitation and Noncompetition.
4.1    During the Employee’s employment with the Company, and for a period
expiring eighteen (18) months after the termination of the Employee’s employment
(the “Restrictive Period”), regardless of the reason, if any, for such
termination, the Employee shall not, in the United States, Western Europe or
Canada, directly or indirectly:
(a)    solicit or entice away or in any other manner persuade or attempt to
persuade any officer, employee, consultant or agent of the Company or any of its
Affiliates to alter or discontinue his or her relationship with the Company or
its Affiliates;
(b)    solicit from any person or entity that was a customer of the Company or
any of its Affiliates during the Employee’s employment with the Company, any
business of a type or nature similar to the business of the Company or any of
its Affiliates with such customer;





--------------------------------------------------------------------------------





(c)    solicit, divert, or in any other manner persuade or attempt to persuade
any supplier of the Company or any of its Affiliates to discontinue its
relationship with the Company or its Affiliates;
(d)    solicit, divert, take away or attempt to solicit, divert or take away any
customers of the Company or its Affiliates; or
(e)    engage in or participate in the chemical distribution or logistics
business.
4.2    Nothing in Section 4.1 limits the Employee’s ability to hire an employee
of the Company or any of its Affiliates in circumstances under which such
employee first contacts the Employee regarding employment and the Employee does
not violate any of subsections 4.1(a), 4.1(b), 4.1(c), 4.1(d) or 4.1(e) herein.
4.3    The Company and the Employee agree that the provisions of this Section 4
do not impose an undue hardship on the Employee and are not injurious to the
public; that this provision is necessary to protect the business of the Company
and its Affiliates; that the nature of the Employee’s responsibilities with the
Company under this Agreement provide and/or will provide the Employee with
access to Confidential Information that is valuable and confidential to the
Company and its Affiliates; that the Company would not grant Options to the
Employee if the Employee did not agree to the provisions of this Section 4; that
this Section 4 is reasonable in terms of length of time and scope; and that
adequate consideration supports this Section 4. In the event that a court
determines that any provision of this Section 4 is unreasonably broad or
extensive, the Employee agrees that such court should narrow such provision to
the extent necessary to make it reasonable and enforce the provisions as
narrowed.
4.4    Clawback.
(a)    Without limiting the generality of the remedies available to the Company
pursuant to Section 4.3, if, during the Restrictive Period, the Employee, except
with the prior written consent of the Board, materially breaches the restrictive
covenants contained in Section 4, the Employee shall pay to the Company in cash
any gain the Employee realized in cash in connection with the exercise of the
Options (and/or sale of Common Stock underlying the Options) within the
eighteen-month period (or such other period as determined by the Board) ending
on the date of the Employee’s breach. This right of recoupment is in addition to
any other remedies the Company may have against the Employee for the Employee’s
breach of the restrictive covenants contained in this Section 4. The Employee’s
obligations under this Exhibit A shall be cumulative (but not duplicative, nor
operate to extend the length of any such obligations) of any





--------------------------------------------------------------------------------





similar obligations the Employee has under the Plan, the Agreement or any other
agreement with the Company or any Affiliate.
Section 5 Definitions. As used in this Exhibit B, capitalized terms that are not
defined herein have the respective meaning given in the Plan or the Agreement.





